Citation Nr: 0809806	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-44 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to February 1980, and in the United States Navy 
from November 1981 to January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the veteran has Level 
II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The veteran asserts that a compensable evaluation is 
warranted for his service-connected bilateral hearing loss.  
In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective April 21, 2003.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2007).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

As previously noted, by rating decision in August 2003, the 
RO granted service connection for bilateral hearing loss and 
assigned a zero percent rating, effective April 21, 2003, the 
date of receipt of the veteran's claim.  The veteran 
maintains that a higher rating is warranted.

On the authorized audiological evaluation, performed under 
contract for VA by QTC in July 2003, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
40
30
40
LEFT
15
45
50
55
65

Average puretone thresholds were 31.25 decibels in the right 
ear and 53.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.

VA outpatient treatment reports show that on audiological 
evaluation in December 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
40
40
LEFT
15
35
45
50
50

Average puretone thresholds were 37.5 decibels in the right 
ear and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 100 percent in the left ear.  

The outpatient treatment reports also show that on VA 
audiological evaluation in June 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
45
40
40
LEFT
10
35
45
50
55

Average puretone thresholds were 38.75 decibels in the right 
ear and 46.25 decibels in the left ear.  Speech audiometry 
revealed speech discrimination of 100 percent in the right 
ear and of 100 percent in the left ear.  

On the authorized audiological evaluation, performed under 
contract for VA by QTC in September 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
40
40
LEFT
15
35
40
50
55

Average puretone thresholds were 38.75 decibels in the right 
ear and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 98 percent in the left ear.

Although the veteran's audiological tests conducted since 
2003 show some fluctuations in the threshold levels, none of 
the audiological tests indicate that the veteran is entitled 
to an increased evaluation.  Based upon the results of the 
July 2003 audiological evaluation, from Table VI of 38 C.F.R. 
§ 4.85, a Roman numeral II is derived for the right ear and a 
Roman numeral II is derived for the left ear.  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row II with column II.  Thus, 
at the time of the July 2003 audiological evaluation, the 
veteran's bilateral hearing loss disability was 0 percent 
disabling.

Even the audiological evaluations contained within the 
veteran's outpatient treatment reports fail to show increased 
hearing impairment so as to warrant a higher rating.  Both 
audiology reports show a Roman numeral I is derived for the 
right ear and a Roman numeral I is derived for the left ear.  
Again, a noncompensable evaluation is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.  

In addition to the foregoing, on September 2006 QTC 
examination, the veteran's hearing loss level also warrants a 
noncompensable rating.  A Roman numeral I is derived for the 
right ear and a Roman numeral I is derived for the left ear.  
A noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.

The provisions of 38 C.F.R. § 4.86 (Exceptional patterns of 
hearing impairment) are not applicable, as the audiometric 
results do not show puretone thresholds of 55 decibels or 
greater in all four of the relevant frequencies for either 
ear and none of the evaluations indicated a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  The Board, therefore, is not 
permitted to utilize Table VIA in determining the veteran's 
hearing loss disability.  

There is no contrary evidence of record suggesting that the 
veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that since service connection 
has been in effect, the criteria for a compensable evaluation 
have not been met.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board is aware of the veteran's multiple statements about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  Therefore, the 
benefit-of-the-doubt rule is not for application. See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in April 2003, prior to the initial 
adjudication of the claim in August 2003.  The VCAA letter 
notified the veteran that VA would try to assist him in 
obtaining medical records, employment records, or records 
from federal agencies and what evidence he should submit.  
The letter also told the veteran that he should, among other 
things, send the veteran "any medical reports" and "any 
treatment records pertinent to [his] claimed conditions."  
The letter further informed the veteran that it was his 
responsibility to support his claim with the appropriate 
evidence.  Other letters sent in connection with other claims 
indicated that the veteran should submit "any evidence" 
that he thinks would support his claim.  The Board finds that 
VA has satisfied the four elements of Pelegrini, supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  The appellant was sent a letter compliant with 
Dingess in March 2006 and the claim was subsequently 
readjudicated in an October 2006 Supplemental Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The appellant has not been prejudiced. The record 
establishes that the appellant has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has shown actual knowledge of the information 
necessary to substantiate his claim.  Specifically, in a VA 
Form 9 received in December 2004, the veteran referenced the 
94 percent "standard" and the Maryland CNC test.  The 
veteran also results from his hearing test.  The Board finds 
that the veteran is aware of the requirements for an 
increased rating and is also aware of the type of medical 
evidence needed to substantiate his claim.  The veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims and any error found is harmless.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA outpatient treatment records.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has been provided with multiple examinations, 
performed under contract by QTC in July 2003 and September 
2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)





ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


